UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedJuly 31, 2011 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition periodto Commission File Number:333-147685 Landmark Energy Enterprise Inc. (Exact name of small business issuer as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1oppa Road, Towson, MD21286 (Address of principal executive offices) (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days[X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [] Large accelerated filer [] Non-accelerated filer [ ]Accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[ X ] No As of September 14, 2011, there are 17,200,000 shares of common stock, par value $ 0.001 issued and outstanding. 1 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3: Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T: Controls and Procedures 15 PART II – OTHER INFORMATION Item 1: Legal Proceedings 16 Item 1A: Risk Factors 16 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3: Defaults Upon Senior Securities 17 Item 4: Submission of Matters to a Vote of Security Holders 17 Item 5: Other Information 17 Item 6: Exhibits 17 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q/A are as follows: Page Balance Sheet as of July 31, 2011and October 31, 2010 ; 4 Statements of Operations for three months endedJuly 31, 2011 and 2010 and the period from October 4, 2007 (inception) to July 31, 2011; 5 Statements of Stockholders’Deficit for period from October 4, 2007 (Inception) to July 31, 2011; 6 Statements of Cash Flows for the three months ended July 31, 2011 and 2011 and period from October 4, 2007 (Inception) to July 31, 2011; 7 Notes to Financial Statements; 8 These unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended July 31, 2011 are not necessarily indicative of the results that can be expected for the full year. 3 LANDMARK ENERGY ENTERPRISES, INC. FORMERLY KNOWN AS REFLEX, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (unaudited) As of July 31, 2011 and October 31, 2010 July 31, October 31, ASSETS Current Assets Cash and cash equivalents $ $ Inventory - Other receivable - Prepaid expenses Investment deposit - Interest receivable 95 95 Note receivable Total current assets Fixed assets, net - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accrued expenses $ $ Other payables - Due to officers - Total current liabilities Long-term liabilities Convertible notes payable Total liabilities Stockholders' Deficit Common stock, $.001 par value, 90,000,000 shares authorized, 17,200,000 shares issued and outstanding Preferred stock, $.001 par value, 10,000,000 shares authorized, 0 shares issued and outstanding - - Additional paid in capital Deficit accumulated during the development stage -1,037,358 -616,388 Accum. Other comprehensive income (loss) - Total stockholders' deficit -977,733 -557,388 TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to financial statements. 4 LANDMARK ENERGY ENTERPRISES, INC. FORMERLY KNOWN AS REFLEX, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Monthsand NineMonths Ended July 31, 2011 and 2010, Period from October 4, 2007 (Inception) to July 31, 2011 Period from Three Months Ended Nine Months Ended October 4, 2007 July 31, July31, (Inception) to July 31, 2011 Revenue $
